IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-11391
                         Conference Calendar



DARRYL WALLACE,

                                          Plaintiff-Appellant,

versus

SHIRLEY BRUMFIELD; TIM CURRY, District Attorney,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-643-J
                      --------------------
                          June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Darryl Wallace, Texas inmate #636243, proceeding pro se and

in forma pauperis (IFP), appeals the district court’s dismissal

as frivolous of his 42 U.S.C. § 1983 complaint.    Wallace’s

motions for federal protection and for a handwriting analysis are

DENIED.

     We review the dismissal of an IFP complaint as frivolous for

abuse of discretion.    Siglar v. Hightower, 112 F.3d 191, 193 (5th

Cir. 1997).    We review a dismissal under 28 U.S.C. § 1915A de




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-11391
                                -2-

novo.   See Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998).

     Wallace does not challenge the district court’s conclusion

that his claims against the district attorney are barred by the

doctrine of absolute prosecutorial immunity, and any challenge to

the dismissal would be frivolous.   See Boyd v. Biggers, 31 F.3d

279, 285 (5th Cir. 1994) (criminal prosecutors are entitled to

absolute immunity from claims asserted under § 1983 for actions

involving the prosecution and carrying of a case through the

judicial process); Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987)(when appellant fails to

identify error in district court’s analysis, it is the same as if

the appellant had not appealed that judgment).

     Wallace’s cause of action under § 1983 concerning the

validity of his parole revocation proceedings has not yet

accrued.   See Heck v. Humphrey, 512 U.S. 477, 487, 489 (1994);

Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir. 1995) (holding that

Heck extends to parole revocation hearings).   The district court

did not err in dismissing Wallace’s allegations concerning

medical treatment and assault.   See Thompson v. Steele, 709 F.2d

381, 382 (5th Cir. 1983)(personal involvement is essential

element of civil rights cause of action).

     Wallace’s conclusional allegations that defendant Brumfield

conspired with his parole officer are insufficient to state a

claim under § 1983.   See Sarmiento v. Texas Bd., 939 F.2d 1242,

1246 n.5 (5th Cir. 1991) (private person does not conspire with

state official, for purposes of § 1983, merely by invoking an

exercise of state official’s authority); Russel v. Millsap, 781
                            No. 99-11391
                                 -3-

F.2d 381, 383-84 (5th Cir. 1985) (conclusional allegations do not

state a § 1983 claim).    The judgment of the district court is

AFFIRMED.

     The affirmance of the district court’s dismissal as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g).

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996)(affirmance

of district court’s dismissal as frivolous counts as a single

strike).    We caution Wallace that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.    See 28

U.S.C. § 1915(g).

     AFFIRMED; MOTIONS DENIED; 28 U.S.C. § 1915(g) WARNING

ISSUED.